AteiNsoN, Judge,
delivered the opinion of the court:
The plaintiff herein is a lieutenant in the Navy and was detailed by proper orders to serve on the staff of a rear admiral embraced in the lower nine numbers of that grade from October 7, 1907, up to and subsequent to July 4, 1908, and was thereafter allowed additional pay for such extra service at the rate of $200 per year. However, the accounting officers of the Treasury Department thereafter ruled that officers of his rank rendering such special service were not included in the naval-pay act of May 13,1908, 35 Stats., 128, and consequently the amount of $28.33 theretofore paid to him from May 13 to July 4, 1908, was deducted from his regular pay which subsequently accrued, and to recover such deduction this suit was brought.
This case is controlled by the case of Jones v. United States, p. 16, ante. The only difference between the two cases is Jones was an aid to a rear admiral of the higher nine grade, whose pay under the act of May 13, 1908, supra, is fixed at $200 per annum for such extra service, while the plaintiff herein served on like duties as an aid to a rear admiral of the lower nine grade.
Following the decision in the case of Jones v. United States, supra, we decide that plaintiff should recover a judgment against the United States, based on an increase of salary at the rate of $150 per year, amounting to $21.25, as shown by the findings of fact.
It is so ordered.